Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. Applicant has incorporated claims 12-14 into claim 1, and is arguing that the references do not teach these limitation. Examiner respectfully disagrees. Upon further consideration, Examiner has provided additional citations to the previously cited references to improve clarity and addresses any arguments alleging that a particular limitation is not taught. 
Specifically, Applicant argues that Jang does not teach or disclose “two bonding zones” and further argues that Jang fails to disclose “a fold portions is located between the first bonding zone and the second bonding zone.” Examiner respectfully submits Jang teaches a bonding zone in FIG. 6E (described at [0164]-[0166]) between flexible PCB having pads PCB-P and the display lines with pads SL1-P… SL4-P. Furthermore, Jang teaches a foldable display as illustrated in FIG. 1A and described at [0070]-[0074] with a bend area BA and non-bend areas NBA1 and 2. It would be obvious to one of ordinary skill in the art that the fold portion, in this case a flexible PCB of FIG. 6E may be placed between the non-
Therefore, Examiner respectfully submits the rejections stand as properly addressed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delaporte, US 2017/0038799 A1 (hereinafter “Delaporte”) in view of Williams et al., US 2017/0118838 A1 (hereinafter “Williams”) further in view of Jang et al., US 2017/0364194 A1 (hereinafter “Jang”).
Regarding claim 1, Delaporte discloses a touch flexible printed circuit (see at least FIGS. 5-10 illustrating a flexible printed circuit 439 used in a touch screen device with touch displays 425 and 435 described at least at [0065]-[0068]) , comprising at least two unfoldable portions (see at least FIGS. 5-10 illustrating two rigid display portions 423 and 437 as described at least at [0066]) and at least one foldable portion (see at least FIG. 10 illustrating sliding connector 429 along with flexible circuit 439 and elastic sleeve 441 as described at [0066]-[0067]), wherein the foldable portion is located between and connected to adjacent unfoldable portions (see at least FIG. 10 illustrating the foldable portion located between two unfoldable portions 423 and 437), and the foldable portion is configured to make the adjacent unfoldable portions at least partially overlap to form a fold portion when the foldable portion is folded (see at least FIG. 10 last two diagrams illustrating the folded configuration of the . 
configured for folding the foldable portion to make the foldable portion abutted against the unfoldable portion to form the fold portion (see at FIGS. 8-10 describing at least portions of the flexible printed circuit positioned between the unfoldable portions 411 and 413 and 423 and 437 being placed therein) 
However, although Delaporte discloses flexible printed circuit connections, Delaporte does not explicitly disclose a bending silkscreen printing line is provided between the unfoldable portion and the foldable portion, and the bending silkscreen printing line penetrates the touch flexible printed circuit in a width direction of the touch flexible printed circuit, a first bonding zone for bonding to a touch film is provided at one end of the touch flexible printed circuit, a second bonding zone for bonding to a glass panel is provided at the other end of the touch flexible printed circuit, and the fold portion is located between the first bonding zone and the second bonding zone.

In the same field of endeavor, Williams discloses wherein a bending silkscreen printing line is provided between the unfoldable portion and the foldable portion (see at least FIG. 11A, 11B (3 illustrating various rigid and flexible PCB combinations, specifically top right with rigid PCBs on both ends of a flexible PCB, noting the other photo with lines on the flex PCB produced, and describing use in a hinged display at least at [0030] and [0032] and [0039] and describing silk screening as a process for patterning the PCBs at least at [0679]-[0681]) and the bending silkscreen printing line penetrates the touch flexible printed circuit in a width direction of the touch flexible printed circuit (see at least Williams at FIGS. 2 and 11 and 75A-B wherein the silk screening process is described at least at [0679]-[0681], the screen printing lines are between layers as described therein. It will be obvious that the silkscreen PC  line will penetrate touch flexible PC in a width direction).

    PNG
    media_image1.png
    576
    675
    media_image1.png
    Greyscale

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the foldable display device of Delaporte to incorporate the flexible printed circuit board with silkscreen printing as disclosed by Williams because the references are within the same field of endeavor, namely, hardware components of display and touch devices. The motivation to combine these references would have been to improve connectivity of a flexing and moving set of interconnected devices such as a foldable display or touch screen (see Williams at least at [0022] and [0039]-[0040]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

However, Delaporte in view of Williams does not explicitly disclose a first bonding zone for bonding to a touch film is provided at one end of the touch flexible printed circuit, and the fold portion is located between the first bonding zone and the second bonding zone. 
In the same field of endeavor, Jang discloses wherein a first bonding zone for bonding to a touch film is provided at one end of the touch flexible printed circuit (see Jang at least FIG. 6A-6E illustrating a bonding zone between the flexible PCB and the touch pad parts as described at [0164]-[0166]) a second bonding zone for bonding to a glass panel is provided at the other end of the touch flexible printed circuit (see at least [0092] of Jang and FIG. 2B) wherein the fold portion is located between the first bonding zone and the second bonding zone (see at least Delaporte at FIGS 8-10 as described at [0062]-[0067] in view of Williams 11B above, further in view of Jang FIG. 6E and [0164] describing the flexible PCB which constitutes a foldable portion between bonding zone SL1-P and PCP-P and as would be obvious to one of ordinary skill in the art, there would be two of these bonding zones in a foldable display with a bendable area between two non-bendable areas NBA1 and NBA2 in FIG. 1A and [0070]-[0072], the fold portion FPB traversing the bend area BA to connect the two non-bendable areas).  
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible printed circuit of Delaporte in view of Williams to incorporate the bonding zone as disclosed by Jang because the references are within the same field of endeavor, namely, touch display devices and foldable displays. The motivation to combine these references would have been to improve structure and flexibility of the device for various application of portable devices (see Jang at least at [0003]-[0004]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 3, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 1 (see above), wherein the touch flexible printed circuit comprises one foldable portion, and a first unfoldable portion located on one side of the foldable portion (see Delaporte at least at FIGS. 9 and 10 illustrating unfoldable rigid portion 423 with flexible portion 439 on one side), and a second unfoldable portion located on the other side of the foldable portion (see at least Delaporte wherein FIGS. 8-10 illustrating a second unfoldable portion 437 on the other side of flexible portion 439), a first bending silkscreen printing line is provided between the first unfoldable portion and the foldable portion, and a second bending silkscreen printing line is provided between the second unfoldable portion and the foldable portion (see at least Williams FIG. 11B illustrating printed lines of the foldable portion on the flex PCB that are connected to both the rigid portions of the PCB, these rigid PCBs being a part of the unfoldable portions of the device in Delaporte). 

Regarding claim 4, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 1 (see above), wherein the touch flexible printed circuit comprises two unfoldable portions and at least three foldable portions located between the two unfoldable portions (see Delaporte at least FIG. 8 illustrating a multiple non-foldable portion configuration with multiple foldable portions), a third bending silkscreen printing line is provided between the foldable portion and the unfoldable portion (see Delaporte at least at FIGS. 9 and 10 illustrating unfoldable rigid portion 423 with flexible portion 439 on one side), and the foldable portion is folded towards the unfoldable portion through the third bending silkscreen printing line (see at least Delaporte wherein FIGS. 8-10 illustrating a second unfoldable portion 437 on the other side of flexible portion 439 and see at least Williams FIG. 11B illustrating printed lines of the foldable portion on the flex . 

Regarding claim 5, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 4 (see above), wherein a fourth bending silkscreen printing line is provided between adjacent foldable portions (see at Williams at FIG. 11B illustrating silkscreen printing lines therein and at least at [0679]-[0681]), and the adjacent foldable portions are folded towards each other through the fourth bending silkscreen printing line to form a fold portion with at least five layers (see Delaporte at least at FIGS 8-13; it would be obvious to one of ordinary skill in the art that the fold portion could be as layered multiply depending on the specific formation required by design and manufacturing limitations). 

Regarding claim 6, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 1, wherein the touch flexible printed circuit comprises no less than three unfoldable portions and no less than two foldable portions, and the foldable portion is located between adjacent unfoldable portions (see generally FIGS. 8-13 of Delaporte illustrating unfoldable portions in various configurations and foldable portions therein). 

Regarding claim 7, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 1 (see above), wherein an adhesive layer is provided on the foldable portion, and the foldable portion is adhered to the unfoldable portion through the adhesive layer (see at least Williams at FIG. 75A-75B describing adhesive layer as used within the rigid and flexible sections of the PCB described at least at [0686]-[0688]). 

 8, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 7 (see above), wherein material of the adhesive layer is double-sided adhesive tape (see at least Williams [0006] and further at least [0669]-[0670] describing various polymers; it would be obvious to one of ordinary skill in the art to try to substitute the finite and known adhesive materials in order to produce predictable results of adhesion based on the various mechanical and manufacturing limitations). 

Regarding claim 9, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 7 (see above), wherein the adhesive layer is provided on both front and back sides of the foldable portion (see at least Williams at FIG. 75A-75B describing adhesive layer as used within the rigid and flexible sections of the PCB described at least at [0686]-[0688]). 

Regarding claim 11, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 1 (see above) wherein the fold portion has a "Z" shape (see Williams in FIG. 2 with a flexible portion 13 having a Z bend shape to it).

Regarding claim 15, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 1 (see above), wherein a positioning hole is provided on the first bonding zone (see Jang at least at FIGS. 6A-6E and [0162]-0166] describing contact holes provided in the bonding zone).

 16, Delaporte in view of Williams further in view of Jang discloses the touch flexible printed circuit according to claim 1 (see above) wherein the touch flexible printed circuit has a "I" shape (see at least FIG. 11A of Williams illustrating various flexible PCBs with I shapes to them).

Regarding claim 17, Delaporte in view of Williams further in view of Jang discloses a display panel (see at least FIGS. 9-10 and [0065]), comprising the touch flexible printed circuit according to claim 1 (see above). 

Regarding claim 18, Delaporte in view of Williams further in view of Jang discloses a display apparatus (see at least claim 1 describing display apparatus), comprising the display panel according to claim 17 (see above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SARVESH J NADKARNI/               Examiner, Art Unit 2623                                                                                                                                                                                         
	/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623